Citation Nr: 0712237	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 
30, 2004 for service connection for right ear hearing loss 
and the assignment of a 10 percent rating based upon 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1955 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for right ear 
hearing loss and assigned a 10 percent rating for bilateral 
hearing loss, effective from the date of receipt of the 
claim, September 30, 2004.  The veteran's left ear hearing 
loss was service connected in a January 1980 rating decision.

The veteran filed an April 2005 notice of disagreement to the 
effective date assigned for the grant of service connection 
for his right ear hearing loss.  A statement of the case 
regarding that claim was issued in May 2005.  The veteran 
filed a timely substantive appeal (VA Form 9) in July 2005.  
In his substantive appeal, he noted that he also disagreed 
with the 10 rating assigned for his bilateral hearing loss in 
the December 2004 rating decision.  The veteran was 
subsequently issued a September 2005 statement of the case 
regarding the latter issue.  

Within the 60 day time limit for filing his substantive 
appeal regarding the issue of an increased rating for hearing 
loss, the veteran submitted a written statement requesting 
additional time to file his substantive appeal.  38 C.F.R. 
§ 20.303.  A January 17, 2006 VA letter notified the veteran 
that he was granted 60 days from the date of the letter to 
submit his substantive appeal.  The RO received his 
substantive appeal regarding the issue of an increased rating 
on March 20, 2006.  A response postmarked prior to expiration 
of the applicable time limit will be accepted as having been 
timely filed.  Here, the postmark is not of record, and 
therefore, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  See 
38 C.F.R. § 20.305.  Thus, the substantive appeal was timely. 

In view of the Board's allowance of an earlier effective date 
of April 4, 1979, for the grant of service connection for 
right ear hearing loss in the decision below, the appeal for 
entitlement to an effective date for a compensable rating for 
bilateral hearing loss, prior to September 30, 2004, must be 
REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


                                                   FINDINGS 
OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  Since September 30, 2004, the veteran has had hearing 
loss in the right ear with a Numeric Designation of IV and 
hearing loss in the left ear with a Numeric Designation of 
IV, when considering the audiological test which indicated 
the most severe hearing loss. 

3.  The veteran was separated from service in July 1958; his 
original claim for service connection for bilateral hearing 
loss was filed on April 4, 1979; the veteran perfected an 
appeal of the RO's denial of service connection for bilateral 
hearing loss; the RO subsequently granted service connection 
for hearing loss in the left ear; as the veteran never 
withdrew his claim for service connection for hearing loss in 
the right ear, it has been pending since April 4, 1979.

4.  It is at least as likely as not that a June 1979 VA 
audiological examination showed a hearing loss disability in 
the right ear as defined by the applicable VA regulation.

5.  A November 2004 VA audiological examination confirmed a 
hearing loss disability in the right ear and included an 
opinion that it was causally linked to in-service exposure to 
excessive noise.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss since September 30, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic 
Code 6100 (2006). 

2.  An effective date of April 4, 1979, for the grant of 
service connection for right ear hearing loss, but no earlier 
than April 4, 1979, is warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.155, 3.159, 3.385, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in his 
possession that pertains to the claims.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The November 2004 VCAA notification letter was 
furnished to the veteran prior to the December 2004 RO 
decision that is the subject of this appeal.  

With respect to the Dingess requirements, the November 2004 
letter failed to provide notice of the type of evidence 
necessary to establish an effective date for the claims on 
appeal, and although the veteran was latter provided such 
notice, this notice was not timely.  The Board finds, 
however, that such failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for bilateral hearing loss.  The instant 
decision grants an earlier effective date of April 4, 1979 
for service connection for hearing loss of the right ear, 
which is the benefit sought with respect to that aspect of 
the claim, and the remaining issue of whether a compensable 
rating is warranted prior to September 30, 2004 is addressed 
in the remand below.  Thus, any questions as to the 
appropriate effective dates to be assigned are moot.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, Mayfield II, 444 F.3d 1328 (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The Board also finds that all necessary assistance has been 
provided to the veteran. The evidence includes service 
medical records and VA medical records, including VA 
audiological examinations the veteran underwent in November 
2004 and May 2006.  The examinations were adequate for rating 
purposes and the veteran has not identified any pertinent 
evidence that has not been obtained.  In view of the 
foregoing, the Board finds that VA has fulfilled its duty to 
notify and assist the veteran regarding the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 


Increased Rating:  Bilateral Hearing Loss
Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. §  4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

Prior to the RO's December 2004 rating decision, the veteran 
was only service connected for hearing loss in his left ear.  
The December 2004 rating decision granted service connection 
for right ear hearing loss.  Therefore, the veteran's hearing 
impairment is now properly evaluated under the applicable 
criteria for rating bilateral hearing loss.

The veteran has undergone two VA audiological examinations 
since he filed his September 2004 claim.  A November 2004 VA 
audiological examination revealed puretone thresholds, in 
decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
40
55
55
LEFT
25
45
60
75

The veteran had Maryland CNC test scores of 72 percent in the 
right ear and 80 percent in the left ear.  The audiologist 
found that the veteran had bilateral hearing loss, which was 
mild to moderate in the right ear and mild to severe in the 
left ear.

The veteran underwent a VA audiological examination in May 
2006.  The examiner noted that initial puretone responses 
were supra-threshold.  She remarked that the veteran had to 
be constantly reminded to respond to tones and ignore head 
noises.  The puretone thresholds were recorded as follows:



1000
2000
3000
4000
RIGHT
25
45
60
60
LEFT
35
50
60
75

The examiner recorded the speech discrimination scores using 
the Maryland CNC test, but noted that the veteran did not 
respond regularly to word discrimination stimulation and had 
to be forced to guess at each set of utterances.  She noted 
that these word discrimination scores should not be used for 
rating purposes due to inconsistent responses and 
unwillingness to respond to each word stimulus.  She found 
that the veteran had normal to moderately severe hearing loss 
in the right ear and normal to severe hearing loss in the 
left ear for frequencies 500 Hertz to 4000 Hertz.  

Analysis

There is no evidence that the veteran has an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using 
the audiological testing results from the November 2004 
examination, the veteran had puretone threshold averages of 
43 in the right ear and 51 in the left ear and speech 
discrimination scores of 72 percent in the right ear and 80 
percent in the left ear.  Using Table VI, located in 
38 C.F.R. § 4.85, the veteran's hearing had a numeric 
designation of IV in the right ear and a numeric designation 
of IV in the left ear.  Under Table VII, also located in 
38 C.F.R. § 4.85, the numeric designation of IV converges 
with the numeric designation of IV at a point that indicates 
a 10 percent rating.

As discussed, in her May 2006 examination report, the 
examiner certified that the veteran's speech discrimination 
scores should not be used for rating purposes, and therefore, 
the Board will evaluate the veteran's hearing based on the 
audiological test results found that day using Table VIA.  
The veteran had puretone threshold averages of 48 in the 
right ear and 55 in the left ear.  Using Table VIA, the 
veteran had a number designation of II in the right ear and 
III in the left.  Using Table VII, the numeric designation of 
II (the better ear) converges with the numeric designation of 
III (the poorer ear) at a point that indicates a 
noncompensable rating (0 percent).  Accordingly, based on 
these latter test results, the veteran is also not entitled 
to an increased rating for bilateral hearing loss.  

The Board has considered the statements made by and on behalf 
of the veteran regarding his hearing loss.  However, the 
schedular criteria are specific, and the veteran's hearing 
loss is simply not of sufficient severity to warrant a rating 
in excess of 10 percent based upon either examination in 
recent years.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992) (the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his hearing loss disability 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an increased rating for bilateral hearing loss 
since September 30, 2004 must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Earlier Effective Date:  Hearing Loss
Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation will be granted an effective date as of the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if the claim is 
received within 1 year from such date otherwise, the date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  If service 
connection is granted based on new and material evidence 
after final disallowance (received after the time to appeal 
has expired), the date of entitlement will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later, except in the case where the grant of 
service connection was based on newly discovered service 
medical records.  See 38 C.F.R. § 3.400(q).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran has not alleged that a rating decision was 
founded on clear and unmistakable error; and, more 
importantly, he has not made any specific pleading to that 
effect.  See Andre v. West, 14 Vet. App. 7, 10  (2000), aff'd 
sub nom., Andre v. Principi, 301 F.3d 1354  (Fed. Cir. 2002) 
(a claim of clear and unmistakable error must be pled with 
specificity).  See 38 C.F.R. §  3.105.

Factual Background

The veteran filed an April 1979 claim for compensation 
benefits noting that he had hearing loss.  A July 1979 rating 
decision denied service connection for hearing loss and the 
veteran filed a notice of disagreement to that decision.  The 
RO issued a July 1979 statement of the case.  The RO received 
an October 1979 letter from the veteran reiterating his 
desire to appeal the RO's decision.  A January 1980 rating 
decision granted service connection for left ear hearing loss 
and assigned a noncompensable rating, effective from April 4, 
1979 (the date of receipt of the original claim for service 
connection).  A September 1980 rating decision denied the 
veteran's claim for an increase rating for left ear hearing 
loss and denied service connection for tinnitus.  A December 
1980 rating decision granted service connection for tinnitus.  

In May 1981, the RO informed the veteran that the evidence 
from a recent physical examination had been reviewed but that 
the evidence did not warrant a change in the rating of his 
left ear hearing loss with tinnitus.  A June 1981 report of 
contact was accepted as a notice of disagreement to the May 
1981 RO decision.  The summary of the contact indicates that 
the veteran asserted that he had been assured by his then 
representative that his claim would include a claim for 
service connection for both ears.  The veteran did not raise 
the matter again and, after he was issued a May 1981 
statement of the case, according to the RO, he did not 
perfect the appeal.  

The next communication from the veteran was not received 
until September 30, 2004.  The veteran requested an increased 
rating without specifically noting hearing loss in either 
ear.  In the letter, the veteran contended that he had 
submitted a letter to VA approximately two years prior but 
had not heard anything regarding his claim.  In a November 
2004 letter, the RO informed the veteran that there was no 
record of the earlier letter.  

The veteran underwent a November 2004 VA examination.  The 
examiner diagnosed bilateral hearing loss and opined that 
this hearing loss was consistent with the veteran's history 
of military noise exposure.  Based on this evidence, the 
veteran was granted service connection for his right ear 
hearing loss in the December 2004 rating decision, with an 
effective date of September 30, 2004, the date the RO 
received the veteran's correspondence, which was construed as 
a claim for an increased rating for hearing loss.  (As noted 
above, this was the first correspondence received by VA from 
the veteran since 1981.)  The 10 percent rating was based on 
the November 2004 VA audiological examination findings.  In 
the December 2004 rating decision, the veteran's tinnitus was 
granted a separate 10 percent rating.

In the veteran's April 2005 notice of disagreement to the 
effective date assigned, he requested an effective date of 
June 10, 1999.  The veteran did not provide a reason why he 
believed this particular effective date was warranted.  In a 
letter attached to his February 2006 VA Form 9, he requested 
an effective date of May 1999.  Again, the veteran did not 
provide a reason that this effective date was warranted.

Analysis

The veteran's original claim for service connection for 
hearing loss was filed with the RO on April 4, 1979.  After 
the RO denied the claim in July 1979 and the veteran filed a 
timely notice of disagreement, the RO issued a statement of 
the case and the veteran thereafter perfected a timely 
appeal.  As the veteran did not specify unilateral hearing 
loss, the Board finds that his original claim was for service 
connection for bilateral hearing loss.  A January 1980 RO 
decision granted service connection for hearing loss of the 
left ear.  Although the veteran submitted later requests for 
increased ratings without specifically claiming service 
connection for right ear hearing loss, it is the Board's 
judgment that, given the procedural history summarized above, 
an issue of service connection for hearing loss in the right 
ear remained in appellate status after the RO granted service 
connection for the left ear.  The record contains a summary 
from a June 1981 report of contact that indicates that the 
veteran was under the impression from his then representative 
that his original claim for service connection was for 
bilateral hearing loss and this was indeed the case.  Thus, 
the RO's construing this report of contact as a notice of 
disagreement and finding that the veteran did not perfect an 
appeal for service connection for hearing loss of the right 
ear was in error.  Since the RO never certified this appeal 
to the Board, when it granted service connection for hearing 
loss of the right ear by its December 2004 decision, it 
should have been based upon a claim that had been pending 
since April 4, 1979.  

Since the veteran filed his original claim for service 
connection for hearing loss in April 1979, many years after 
his separation from service, and there is medical evidence to 
show that he currently has hearing loss, the question that 
remains is whether there is competent evidence of record to 
show that he had hearing loss (that entitlement arose) prior 
to September 30, 2004.  See 38 C.F.R. § 3.400 (o)(2).  
 
The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

In reviewing the record, the Board finds that the service 
medical records, to include an audiological examination 
performed at the time of the veteran's July 1958 separation 
from service examination, show no hearing loss in the right 
ear.  A June 1979 VA audiological examination revealed 
decibel levels of 10, 5, 10, 25 and 45 at 500, 1000, 2000, 
3000, 4000 and 8000 Hertz, respectively, which is not a 
hearing loss disability.  38 C.F.R. § 3.385.  However, the 
examiner inserted a decibel level of "55" at the line that 
separates 4000 and 8000 Hertz.  The Board concludes that when 
considering this additional finding, it is at least as likely 
as not that the veteran did have a hearing loss disability at 
the time of the June 1979 examination.  

Upon the November 2004 VA audiological examination that 
showed a hearing loss disability in the right ear, as defined 
by the cited legal authority, the examiner concluded that the 
veteran's bilateral hearing loss is consistent with his 
military noise exposure as a telegraph operator who had to 
use high-volume broadcasts to intercept poor signals in bad 
weather.  

In view of the foregoing, the Board finds that an effective 
date of April 4, 1979, for the grant of service connection 
for right ear hearing loss is warranted.  38 C.F.R. §§ 3.102, 
3.155, 3.385, 3.400 (2006).  

There is no correspondence from the veteran or any other 
evidence of record indicating that he filed a claim for 
service connection for hearing loss in either ear prior to 
April 4, 1979 and it is not contended otherwise.  The veteran 
filed a claim for service connection for a stomach disorder 
in 1959, which was denied by the RO in December 1959.  He did 
not indicate that he had hearing loss at that time.  
Accordingly, an effective date for the grant of service 
connection for right ear hearing loss prior to April 4, 1979 
is not warranted.

Accordingly, the question that remains is whether the veteran 
is entitled to an effective date earlier than September 30, 
2004 for a compensable rating for bilateral hearing loss.  
This matter is addressed in the remand below.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss since September 30, 2004 is denied.

Entitlement to an effective date of April 4, 1979, for the 
grant of service connection for right ear hearing loss, but 
no earlier than April 4, 1979, is granted.  


                                                              
REMAND

In view of the Board's allowance of an earlier effective date 
of April 4, 1979 for a grant of service connection for 
hearing loss in the right ear, the RO must adjudicate the 
remaining part of the veteran's claim: Whether he is entitled 
to a compensable rating for bilateral hearing loss prior to 
September 30, 2004.  


Accordingly, this matter is remanded for the following 
action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2006).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his hearing loss 
claim since service.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006).

2.  After completion of any other notice 
or development indicated by the state of 
the record, the AMC/RO must adjudicate 
the claim for entitlement to a 
compensable rating for bilateral hearing 
loss prior to September 30, 2004.  If the 
claim is not granted to the veteran's 
satisfaction, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


